Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page11of
                                                              of61
                                                                 61PageID
                                                                   PageID1692
                                                                          774



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 WAHEED NELSON,                                     Case No. 8:19-cv-449-T-36JSS
         Plaintiff,
 vs.
 BOB GUALTIERI, capacity as Sheriff of
 Pinellas County, Florida, DEPARTMENT OF
 CORRECTIONS, CORIZON LLC, MAXIM
 HEALTHCARE SERVICES, INC.,
 MATTHEW SWICK M.D., ALL FLORIDA
 ORTHOPEDICS ASSOCIATES, P.A., and
 WITCHNER BELIZAIRE M.D.,
         Defendants.

                                     APPENDIX
                                    EXHIBIT INDEX

 Date:          Name of Document:                                       Page #:
 06/13/17   Exhibit A – Letter and E-mail stating Corizon would                    001
            assume defense (per contract)
 08/05/17   Exhibit B – Presuit discovery to Attorney Toomey (letter               005
            and email)
 07/10/17 & Exhibit C – Denial letters for Notices of Intent to                    011
 10/16/17   Department of Corrections, Corizon employees; and
            Dr. Belizaire
 04/05/17 & Exhibit D – Affidavits of Dr. Husted and Dr. Genecin                   019
 07/11/17
 01/31/18   Exhibit E – Statute of Limitations Extension                           023
 04/05/17 – Exhibit F - Notice to Department of Corrections with                   024
 07/11/17   greencard (§768.28); Notice of Intent to Department of
            Corrections (§766.106); Notice of Intent to Corizon w
            attachments; Notice to Pinellas Co. Sheriff (§768.28);
            Notice of Intent to Dr. Belizaire w attachments
                Exhibit G – Dr. Belizaire’s medical license                        060
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page22of
                                                              of61
                                                                 61PageID
                                                                   PageID1693
                                                                          775




                                                                        001
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page33of
                                                              of61
                                                                 61PageID
                                                                   PageID1694
                                                                          776




                                                                        002
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page44of
                                                              of61
                                                                 61PageID
                                                                   PageID1695
                                                                          777




                                                                        003
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page55of
                                                              of61
                                                                 61PageID
                                                                   PageID1696
                                                                          778




                                                                        004
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page66of
                                                              of61
                                                                 61PageID
                                                                   PageID1697
                                                                          779



                                       Law Offices of

            Linda Bellomio Commons, P.A.
 Tampa Office:                     Mailing Address:                   Spring Hill Office:
 Telephone: (813) 679-3181         P.O. Box 340261                    (352) 610-4416
 Facsimile: (813) 265-3010       Tampa, Florida 33694

                                       August 5, 2017

 Gregg A. Toomey, Esq.                        Re:Waheed Nelson vs. Dr. Witchner Belizaire

 VIA EMAIL
 gat@thetoomeylawfirm.com

  SUPPLEMENTAL PRESUIT INTERROGATORIES AND REQUEST FOR PRODUCTION

         1.     It is my understanding that your client, Corizon, LLC is assuming the defense
 for the Florida Department of Corrections. Therefore, please answer number 2 of Waheed
 Nelson’s initial presuit request.

       2.      Please answer number 18 of Waheed Nelson’s presuit request and provide
 the contract of employment between Dr. Witchner Belizaire and the Florida Department of
 Corrections.

       3.      Please answer number 18 of Waheed Nelson’s presuit request and provide
 the contract of employment between Dr. Witchner Belizaire and Corizon, LLC.

        4.   Please provide potential dates for Dr. Belizaire’s unsworn statement, for the
 end of August and September, 2017.

       5.     Please advise what is Dr. Witchner Belizaire ‘s specialty?

       6.     Please provide a copy of Dr. Witchner Belizaire’s CV.

       7.     Please provide a better response to Waheed Nelson’s presuit request number
 20.

        8.     Please provide the contract between Corizon LLC and the Florida Department
 of Corrections.

       Thank you for your attention to this matter.

                                          Sincerely,

                                           Linda Bellomio Commons, Esq.
 LBC/amb


                                                                                        005
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page77of
                                                              of61
                                                                 61PageID
                                                                   PageID1698
                                                                          780




                                                                        006
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page88of
                                                              of61
                                                                 61PageID
                                                                   PageID1699
                                                                          781




                                                                        007
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page99of
                                                              of61
                                                                 61PageID
                                                                   PageID1700
                                                                          782




                                                                        008
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page10
                                                             10of
                                                                of61
                                                                   61PageID
                                                                     PageID1701
                                                                            783




                                                                          009
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page11
                                                             11of
                                                                of61
                                                                   61PageID
                                                                     PageID1702
                                                                            784




                                                                          010
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page12
                                                             12of
                                                                of61
                                                                   61PageID
                                                                     PageID1703
                                                                            785




                                                                          011
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page13
                                                             13of
                                                                of61
                                                                   61PageID
                                                                     PageID1704
                                                                            786




                                                                          012
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page14
                                                             14of
                                                                of61
                                                                   61PageID
                                                                     PageID1705
                                                                            787




                                                                          013
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page15
                                                             15of
                                                                of61
                                                                   61PageID
                                                                     PageID1706
                                                                            788




                                                                          014
    Case
    Case8:19-cv-00449-CEH-JSS
         8:19-cv-00449-CEH-JSS Document
                               Document73-2
                                        23-1 Filed
                                             Filed06/21/19
                                                   04/02/19 Page
                                                            Page16
                                                                 16of
                                                                    of61
                                                                       61PageID
                                                                         PageID1707
                                                                                789


  ��� THE TOOMEY LAW FIRM
.A'\.,..- l
,� ,  • )   !';;, The Old Robb & Stucky Building

    '-a<i)'
  E\)j'\�
                  1625 Hendry St., Suite 203, Ft. Myers, Florida
                                                               33901
                   Telephone: 239.337.1630 / Facsimile: 239.337.0307
      V            www.thetoomeylawfirm.com


                                                         Reply to: gat@thetoomeylawfirm.com
                                                         Direct Line: 239.337.0103
                                                         October 16, 2017



      Via Email to: lcommons@aol.com
      Linda Bellomio Commons
      PO Box 340261
      Tampa, FL 33625

             Re:     Your Client: Waheed Nelson


      Dear Ms. Bellomio-Commons:

              Based on our investigation of this claim, we do not believe that Dr. Witchner Belizaire
      departed from the standard of care or that he was responsible for the damages claimed by your
      client.

              We are enclosing a sworn "Corroboration of Lack of Reasonable Grounds for Medical
      Negligence Litigation" affidavit executed by Todd Wilcox, M.D., to support our rejection of
      your client's claims against Dr. Belizaire.




      GAT/hms
      Enclosure as stated




                                                                                                  015
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page17
                                                             17of
                                                                of61
                                                                   61PageID
                                                                     PageID1708
                                                                            790




                                                                          016
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page18
                                                             18of
                                                                of61
                                                                   61PageID
                                                                     PageID1709
                                                                            791




                                                                          017
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page19
                                                             19of
                                                                of61
                                                                   61PageID
                                                                     PageID1710
                                                                            792




                                                                          018
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page20
                                                             20of
                                                                of61
                                                                   61PageID
                                                                     PageID1711
                                                                            793




                                                                          019
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page21
                                                             21of
                                                                of61
                                                                   61PageID
                                                                     PageID1712
                                                                            794




                                                                          020
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page22
                                                             22of
                                                                of61
                                                                   61PageID
                                                                     PageID1713
                                                                            795


                            AFFIDAVIT OF PAUL GENECIN, M.D.

     STATE OF CONNECTICUT

     COUNTY OF NEW HA VEN

            COMES NOW, PAUL GENECIN, M.D., being first duly sworn, who deposes

     and says as follows:

         1. My name is PAUL GENECIN, M.D.              I am an active doctor duly licensed to

     practice medicine in the State of Connecticut and approved to render expert opinions in

     Florida. My qualifications are set out fully in my curriculum vitae, a copy of which is

     attached hereto and incorporated by reference herein.

        2. I have reviewed the following medical records and materials concerning Waheed
        Nelson:

                                   Pinellas County Jail
                                   RMC (Lake Butler Correctional Facility)

        3. During <the past three (3) · years, my medical and surgical. practice has included

     the ·evaluation, diagnosis and treatment of medical conditions that are the subject

     matter of Claims brought on behalf of Waheed Nelson and I have had prior experience

     treating patients presenting with similar conditions.

        4. I am familiar with the acceptable standards of care of the healthcare providers

     who are listed hereinafter and who are the subject of my opinions, and furthermore, I

     am familiar with the acceptable standards of care for the management of patients

     presenting with symptoms similar to those of Waheed Nelson.

        5. It is my professional opinion that there exists reasonable grounds to believe that

     there was medical negligence on the part of Kevin Kyle, M.D. Benard Yukna, M.D.

     Witchner Belizaire, M.D. Maurico Rangel, M.D. , nurses and nurse practitioners:




                                                                                                021
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page23
                                                             23of
                                                                of61
                                                                   61PageID
                                                                     PageID1714
                                                                            796


     Constance Bumiller, Gail Newby, Darlene Liberti, in their care and treatment of Waheed

     Nelson and that such medical negligence resulted in the loss of his leg.

        6. My opinions include, but are not limited to, that the care was below the standard

        of care, by:

            a. Failure to treat infection

            b. Failure to consult infectious disease specialist

            c. Delay in treatment and follow up

            d. Failure to follow up with orthopedic consults and failure to be proactive in the

            treatment; instead, only pain medicine and ointment symptomatic treatment was

            given.

            e. Delay in care and lack of follow up caused or contributed to the loss of limb

        7. All of the opinions stated in this affidavit are expressed within a reasonable

     degree of medical probability and are based upon my education, training and experience,

     and upon my review of the records of Waheed Nelson.

        8. This affidavit is not intended to, and does not, contain all of the opinions that I

     have reached concerning Waheed Nelson' s care.

        9. No opinion of mine has ever been disqualified by any court.


        FURTHER AFFIANT SA YETH NOT.

                                                   Paul Ge 'ecin, M.D.

        SWORN TO AND SUBSCRIBED, before me this . \ \     · ~     day of   ~
                                                                           J '2017. J,1 J
                                                           .          ' •JI               c
                                                                         1--0fi. (}- ir1J ~/(/I((,,,{§12_
                                                   ~dJ? .f}Jj~Ji= r 3 '11;;)_'/
                                                   NOTARY PUBLIC
                                                                                    J
                                                   My commission expires: I l 1~ rJ 0-0 I      7

                           -.
                                                                                                   022
Filing #Case
         67317040
        Case        E-Filed 01/31/2018Document
             8:19-cv-00449-CEH-JSS
              8:19-cv-00449-CEH-JSS    02:03:1973-2
                                      Document  PM Filed
                                                23-1 Filed06/21/19
                                                           04/02/19 Page
                                                                    Page24
                                                                         24of
                                                                            of61
                                                                               61PageID
                                                                                 PageID1715
                                                                                        797




                                                                                      023
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page25
                                                             25of
                                                                of61
                                                                   61PageID
                                                                     PageID1716
                                                                            798



                                         Law Offices of

        Linda Bellomio Commons, P.A.
  Tampa Office:                     Mailing Address:                  Spring Hill Office:
  Telephone: (813) 679-3181         P.O. Box 340261
  Facsimile: (813) 265-3010       Tampa, Florida 33694                  (352) 610-4416


                                     April 5, 2017

  CERTIFIED RETURN RECEIPT
  7011 0910 0001 0270 8789

  Department of Corrections
  501 S. Calhoun Street
  Tallahassee, FL 32399-2500

        Re: Waheed Nelson

                    NOTICE OF INTENT TO INITIATE LITIGATION FOR
                               MEDICAL MALPRACTICE

  Dear Sir or Madam:

          You hereby notified that Waheed Nelson intends to initiate litigation for medical
  malpractice against you and any other persons or entities with whom you had a legal
  relationship during the time you provided medical care and treatment to Waheed Nelson.


          This claim arises out of negligent care, treatment, assessment provided to Waheed
  Nelson rendered by Matthew Swick, M.D., Pinellas Surgical Associates, Pinellas County
  Jail, and Florida Department of Corrections RMC, nurses and nurse practitioners which
  caused serious and permanent injury to Mr. Nelson. The acts and omissions of each of
  the above listed healthcare providers occurred within the course and scope of their actual
  or apparent agency with Pinellas County Jail, RMC, Department of Corrections and Pinellas
  Surgical Associates. The specific instances of negligence are set out in greater detail in
  the affidavit of Daniel Husted, M.D., which is enclosed herein and incorporated by
  reference. The records reviewed by Dr. Husted are also enclosed.

        It is our contention that your care and treatment of Waheed Nelson represented a
  breach in the prevailing standard of care. You failed to investigate and treat his pain and
  ignored the X-rays and MRIs showing a talus and calcaneus fracture of his right ankle. He


                                          Page 1 of 6


                                                                                         024
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page26
                                                             26of
                                                                of61
                                                                   61PageID
                                                                     PageID1717
                                                                            799



  lost a limb because of your neglect.

         To the best of Mr. Nelson’s recollection and knowledge, he was treated by the
  following health care providers:

  1. Pinellas County Jail
  2, Florida Department of Corrections RMC


           It is possible that Mr. Nelson does not recall all of his treating health care providers.
  If you believe Mr. Nelson may have been treated by others, please bring those individuals
  to my attention so that I may place them on Notice. I will be happy to respond to any
  inquiry you make with regard to any additional specific health care provider you believe
  may have treated Mr. Nelson. To assist me in responding to such an inquiry, please
  provide me with the source of your belief that the person identified may have provided care
  to Mr. Nelson.

          As required by Florida Statute §766.1065, enclosed is the mandatory authorization
  for release of protected health information in the form prescribed by the Statute. The
  enclosed authorization is provided to allow you to obtain written medical records as
  described therein. Immediately upon receipt of any records obtained using this
  authorization, you are directed to provide the undersigned with complete copies. Failure to
  timely provide the records may result in sanctions against you as provided in Florida
  Statute §766.106(7). Please do not speak to any providers outside my presence.

        We advise you that we will vigorously take all steps necessary to enforce and protect
  our client's rights if anyone seeks to go beyond what Rule 1.650 permits.
   As set forth in the Authorization, we have made a good faith effort to identify all known
  healthcare providers by category based upon information available to present. We are
  continuing to investigate this matter and if we learn of additional health care providers or
  any information that may change a provider’s category, we will provide you an updated
  authorization. Please inform me immediately if you have any disagreement with the
  providers and the categories to which they have been assigned or if you learn of any
  additional healthcare providers who may have been involved with Mr. Nelson’s medical
  care and treatment. We will examine all information provided by you and respond
  accordingly. If we do not receive a response to the contrary from you, we will assume that
  the information as provided in the Authorization is correct and acceptable to you for the
  purpose intended.

         To the best of Mr. Nelson’s recollection and knowledge, he was treated by the
  following healthcare providers during the two (2) year period prior to your negligence:

         See above LIST

         If you would like to take the unsworn statement of any physician who provided

                                            Page 2 of 6


                                                                                              025
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page27
                                                             27of
                                                                of61
                                                                   61PageID
                                                                     PageID1718
                                                                            800



  treatment to Mr. Nelson that would be relevant to this matter, please advise me. Upon
  request, I will cooperate with you to take an unsworn statement of my client.

         Section 766.106(3)(a), Florida Statutes, provides no suit shall be filed for a period of
  90 days after notice is served upon a prospective defendant. During this 90 day period,
  you or your insurer are to conduct a good faith investigation of this claim employing one of
  the several procedures provided for in the statute. I am sure you are aware that any
  unreasonable failure to comply with this section justifies the dismissal of defenses in the
  event a subsequent lawsuit is filed.

           In addition to the above, Section 766.106(6), Florida Statutes, provides that:

           “Upon receipt of a prospective defendant of a notice of claim, the parties
            shall make discoverable information available without formal discovery.
            Failure to do so is grounds for dismissal of claims or defenses ultimately
            asserted.”

         Accordingly, I ask that within 20 days either you or your representative respond in
  writing to the requests below and furnish the following materials:

          1.    Please state the name, address, occupation and employer of the person or
  persons investigating this claim and the specific investigative procedures used to evaluate
  this claim as specified in Section 766.106(3)(a), Florida Statutes.


         2. Please forward all medical records, written notes, x-rays, bills, photographs and
  any other pertinent document or report concerning your treatment of Mr. Nelson. The
  request asks you to provide copies of every written note or communication you have
  regarding Mr. Nelson, whether it be notes on your file jacket, correspondence, telephone
  note, email, or anything of the like.

       3. If any other written document or report concerning your treatment
  of Mr. Savelli is believed to exist but is not in your possession or control, please describe
  the document or report and provide the present location and custodian of same.

       4. Please provide the full names and present addresses of all witnesses to your
  treatment of Mr. Nelson and all persons having knowledge of such treatment. In addition
  to their names and present addresses, please briefly indicate each individual’s interest in
  this matter, i.e., treating nurse, receptionist, eyewitnesses, etc., and the subject matter of
  their knowledge. Please do not respond by stating: “Please refer to medical records” or
  some similar response. The purpose of this request is to determine if there are any
  individuals that may have knowledge of the facts that are material to the issues involved in
  this matter.

      5.      If applicable: Have your privileges at any facility ever been suspended or

                                            Page 3 of 6


                                                                                            026
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page28
                                                             28of
                                                                of61
                                                                   61PageID
                                                                     PageID1719
                                                                            801



   revoked, or have you ever been disciplined by any State Board of Medicine where an
   administrative complaint was filed against you?

  If so, please state the name of the complainant(s), the nature of the
  complaint, place of occurrence and assigned case number.

      6.     If it is your contention that someone other than yourself was responsible in
  whole or in part for the occurrence of any of the negligence alleged above, please state
  each person’s name, address, job title, along with the facts which you base your
  contention that person was responsible.

         In light of the Supreme Court’s decision in Fabre, it would be prejudicial to
  my client for you not to identify any third persons during the pre-suit screening period only
  to attempt to avoid or mitigate your liability during subsequent litigation by alleging or
  arguing that someone other than yourself is responsible for the injuries and damages
  alleged.

       7.     Taking into consideration everything you know regarding Mr. Nelson and the
  condition for which you rendered treatment, state whether or not in your opinion an adverse
  outcome alleged by my client could have been avoided had some step been taken by Mr.
  Nelson during his course of treatment. Please describe which steps you feel could or
  should have been taken to prevent the outcome.

        8.      Taking into consideration everything you know regarding Mr. Nelson and the
  condition for which you rendered treatment, state whether or not in your opinion any
  adverse outcome alleged by my client could have been avoided had he not done
  something that he, in fact, did. Please describe what you feel my client did that contributed
  to his injuries.

         9.     Please list the name and last known address for each and every employee of
  yours during the time care and treatment was rendered to Mr. Nelson. Please include the
  job title of each employee named, and whether he or she is still employed by you.

        10.      Please state the name and address of your medical malpractice insurance
  carrier, as well as the type and amount of coverage available to you as protection against
  this claim. Please state the name and address of your medical group’s medical malpractice
  insurance carrier as well as the type and amount of coverage available to your group as
  protection against this claim. Is the coverage provided to your medical group separate
  from the coverage provided to you? Please provide a copy of your group’s policy or
  policies. If insurance coverage is not available, please explain the
  method of compliance with Florida Financial Responsibility Statute Section § 458.320 that
  will protect you against loss of your Florida medical license. Additionally, please provide a
  copy of your policy or policies.

      11.   If you believe this claim is not meritorious or, if you feel the case may have merit

                                           Page 4 of 6


                                                                                          027
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page29
                                                             29of
                                                                of61
                                                                   61PageID
                                                                     PageID1720
                                                                            802



  against others but you should not be a defendant, or if you know facts that exculpate you,
  please explain. We expect you to fully explain the basis of any defense you intend to raise
  should this claim result in litigation. Please give facts, not conclusions that your care was
  acceptable.

        12. Please state the name and address of any entities, or persons with whom you
  had a legal relationship regarding your practice of medicine during the period of time you
  treated Mr. Nelson. Please provide copies of any contracts or agreements between you
  and these entities or persons.

       13. Please produce copies of any and all documents regarding all prior Notices of
  Intent to Initiate Litigation served on you.

       14. Please provide me with a typed verbatim transcription of any handwritten
  records prepared by you or your office regarding any treatment provided to Mr. Nelson.

       15.    Please advise when you will be available for an unsworn statement.

       16. Pursuant to All Children’s Hospital v. Davis, 590 So.2d 546, please advise
  whether or not you reported any incident involving the care of Mr. Nelson pursuant to the
  requirements of Section 395.0197(b), Florida Statutes.

        17. Please indicate whether any person or entity is, or may be vicariously liable for
  your negligence as alleged.

        18.    With respect to your fees for services rendered to Mr. Nelson, please:

                1. State the total amount of your charges;
                2. State the total amount you were paid;
                3. Provide an itemized statement of your charges;
                4. Identify if there any amounts of charges under dispute or under appeal;
                5. Identify the person or entity that paid the bill for your
                   your services.

          19.    Do you contend that this Notice of Intent is insufficient to place you upon
  notice of Plaintiff’s claim? If so, please respond to this question immediately, otherwise we
  will assume the answer is that you have been noticed properly.

         20.    Do you contend that this claim is untimely filed, pursuant to Florida
  Statute 95.11(4)(b) and/or Tanner v. Hartog, 618 So.2d 177 (Fla 1993)? If so, please state
  the factual and legal basis for such a claim.

         21. If you believe this claim is not meritorious, or, if you feel the case may have
  Merit, but that you should not be a defendant; or if you know a fact that exculpates you,
  please explain.

                                           Page 5 of 6


                                                                                          028
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page30
                                                             30of
                                                                of61
                                                                   61PageID
                                                                     PageID1721
                                                                            803




        22. Do you contend this Notice of Intent or Affidavit is defective in any way? If so,
  please describe in detail the alleged defect so that I may cure it if necessary.

          23. Please state the complete legal name and address of your employer in 2015.

          24. Please provide any and all contracts between you and your employer in effect in
  2015.


          The purpose of the 90 day investigatory period is to allow all parties concerned an
  opportunity to determine the validity of a claim, fairly assess the extent of damages and,
  hopefully, resolve the matter without the necessity of a lawsuit. It is my intent to fully
  cooperate with you and your agents; therefore, I expect reciprocity. In the event you or
  your representatives fail to comply with the requirements contained within this statute, then
  I will move to strike any and all defenses raised in response to a lawsuit, if one is ultimately
  filed.

          Thank you for your time and attention to this matter. Please call with any questions.


                                             Very truly yours,

                                             /s/

                                             Linda Bellomio Commons, Esquire


  I HEREBY CERTIFY that on April 5, 2017, the original of the foregoing Notice of Intent to
  Initiate Litigation for Medical Negligence, along with the affidavit, HIPPA authorization and
  medical records has been furnished with this Notice by Certified Mail, Return Receipt
  Requested to: Department of Corrections, 501 S. Calhoun Street
  Tallahassee, FL 32399-2500

                                            _/s/_____________________________
                                            Linda Bellomio Commons, Esq.
                                            FL Bar No: 0778346




                                            Page 6 of 6


                                                                                            029
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page31
                                                             31of
                                                                of61
                                                                   61PageID
                                                                     PageID1722
                                                                            804




                                                                          030
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page32
                                                             32of
                                                                of61
                                                                   61PageID
                                                                     PageID1723
                                                                            805



                                         Law Offices of

        Linda Bellomio Commons, P.A.
  Tampa Office:                     Mailing Address:                  Spring Hill Office:
  Telephone: (813) 679-3181         P.O. Box 340261
  Facsimile: (813) 265-3010       Tampa, Florida 33694                 (352) 610-4416


                                     April 5, 2017

  CERTIFIED RETURN RECEIPT
  7016 0910 0001 0270 8772

  Corizon, LLC
  Registered Agent:
   C T Corporation System
  1200 South Pine Island Road
   Plantation , FL 33324



        Re: Waheed Nelson

                      NOTICE OF INTENT TO INITIATE LITIGATION FOR
                                 MEDICAL MALPRACTICE

  Dear Sir or Madam:

          You hereby notified that Waheed Nelson intends to initiate litigation for medical
  malpractice against you and any other persons or entities with whom you had a legal
  relationship during the time you provided medical care and treatment to Waheed Nelson.


          This claim arises out of negligent care, treatment, assessment provided to Waheed
  Nelson rendered by Matthew Swick, M.D., Pinellas Surgical Associates, Pinellas County
  Jail, and Florida Department of Corrections RMC, nurses and nurse practitioners which
  caused serious and permanent injury to Mr. Nelson. The acts and omissions of each of
  the above listed healthcare providers occurred within the course and scope of their actual
  or apparent agency with Pinellas County Jail, RMC and Pinellas Surgical Associates. The
  specific instances of negligence are set out in greater detail in the affidavit of Daniel
  Husted, M.D., which is enclosed herein and incorporated by reference. The records
  reviewed by Dr. Husted are also enclosed.


                                         Page 1 of 6


                                                                                        031
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page33
                                                             33of
                                                                of61
                                                                   61PageID
                                                                     PageID1724
                                                                            806



          It is our contention that your care and treatment of Waheed Nelson represented a
  breach in the prevailing standard of care. You failed to investigate and treat his pain and
  ignored the X-rays and MRIs showing a talus and calcaneus fracture of his right ankle. He
  lost a limb because of your neglect.

         To the best of Mr. Nelson’s recollection and knowledge, he was treated by the
  following health care providers:

  1. Pinellas County Jail

  2, Florida Department of Corrections RMC


           It is possible that Mr. Nelson does not recall all of his treating health care providers.
  If you believe Mr. Nelson may have been treated by others, please bring those individuals
  to my attention so that I may place them on Notice. I will be happy to respond to any
  inquiry you make with regard to any additional specific health care provider you believe
  may have treated Mr. Nelson. To assist me in responding to such an inquiry, please
  provide me with the source of your belief that the person identified may have provided care
  to Mr. Nelson.

          As required by Florida Statute §766.1065, enclosed is the mandatory authorization
  for release of protected health information in the form prescribed by the Statute. The
  enclosed authorization is provided to allow you to obtain written medical records as
  described therein. Immediately upon receipt of any records obtained using this
  authorization, you are directed to provide the undersigned with complete copies. Failure to
  timely provide the records may result in sanctions against you as provided in Florida
  Statute §766.106(7). Please do not speak to any providers outside my presence.

        We advise you that we will vigorously take all steps necessary to enforce and protect
  our client's rights if anyone seeks to go beyond what Rule 1.650 permits.
   As set forth in the Authorization, we have made a good faith effort to identify all known
  healthcare providers by category based upon information available to present. We are
  continuing to investigate this matter and if we learn of additional health care providers or
  any information that may change a provider’s category, we will provide you an updated
  authorization. Please inform me immediately if you have any disagreement with the
  providers and the categories to which they have been assigned or if you learn of any
  additional healthcare providers who may have been involved with Mr. Nelson’s medical
  care and treatment. We will examine all information provided by you and respond
  accordingly. If we do not receive a response to the contrary from you, we will assume that
  the information as provided in the Authorization is correct and acceptable to you for the
  purpose intended.

         To the best of Mr. Nelson’s recollection and knowledge, he was treated by the
  following healthcare providers during the two (2) year period prior to your negligence:

                                            Page 2 of 6


                                                                                              032
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page34
                                                             34of
                                                                of61
                                                                   61PageID
                                                                     PageID1725
                                                                            807



         See above LIST

        If you would like to take the unsworn statement of any physician who provided
  treatment to Mr. Nelson that would be relevant to this matter, please advise me. Upon
  request, I will cooperate with you to take an unsworn statement of my client.

         Section 766.106(3)(a), Florida Statutes, provides no suit shall be filed for a period of
  90 days after notice is served upon a prospective defendant. During this 90 day period,
  you or your insurer are to conduct a good faith investigation of this claim employing one of
  the several procedures provided for in the statute. I am sure you are aware that any
  unreasonable failure to comply with this section justifies the dismissal of defenses in the
  event a subsequent lawsuit is filed.

         In addition to the above, Section 766.106(6), Florida Statutes, provides that:

         “Upon receipt of a prospective defendant of a notice of claim, the parties
          shall make discoverable information available without formal discovery.
          Failure to do so is grounds for dismissal of claims or defenses ultimately
          asserted.”

         Accordingly, I ask that within 20 days either you or your representative respond in
  writing to the requests below and furnish the following materials:

          1.    Please state the name, address, occupation and employer of the person or
  persons investigating this claim and the specific investigative procedures used to evaluate
  this claim as specified in Section 766.106(3)(a), Florida Statutes.


         2. Please forward all medical records, written notes, x-rays, bills, photographs and
  any other pertinent document or report concerning your treatment of Mr. Nelson. The
  request asks you to provide copies of every written note or communication you have
  regarding Mr. Nelson, whether it be notes on your file jacket, correspondence, telephone
  note, email, or anything of the like.

       3. If any other written document or report concerning your treatment
  of Mr. Savelli is believed to exist but is not in your possession or control, please describe
  the document or report and provide the present location and custodian of same.

       4. Please provide the full names and present addresses of all witnesses to your
  treatment of Mr. Nelson and all persons having knowledge of such treatment. In addition
  to their names and present addresses, please briefly indicate each individual’s interest in
  this matter, i.e., treating nurse, receptionist, eyewitnesses, etc., and the subject matter of
  their knowledge. Please do not respond by stating: “Please refer to medical records” or
  some similar response. The purpose of this request is to determine if there are any
  individuals that may have knowledge of the facts that are material to the issues involved in

                                           Page 3 of 6


                                                                                            033
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page35
                                                             35of
                                                                of61
                                                                   61PageID
                                                                     PageID1726
                                                                            808



  this matter.

       5.   If applicable: Have your privileges at any facility ever been suspended or
   revoked, or have you ever been disciplined by any State Board of Medicine where an
   administrative complaint was filed against you?

  If so, please state the name of the complainant(s), the nature of the
  complaint, place of occurrence and assigned case number.

      6.     If it is your contention that someone other than yourself was responsible in
  whole or in part for the occurrence of any of the negligence alleged above, please state
  each person’s name, address, job title, along with the facts which you base your
  contention that person was responsible.

         In light of the Supreme Court’s decision in Fabre, it would be prejudicial to
  my client for you not to identify any third persons during the pre-suit screening period only
  to attempt to avoid or mitigate your liability during subsequent litigation by alleging or
  arguing that someone other than yourself is responsible for the injuries and damages
  alleged.

       7.     Taking into consideration everything you know regarding Mr. Nelson and the
  condition for which you rendered treatment, state whether or not in your opinion an adverse
  outcome alleged by my client could have been avoided had some step been taken by Mr.
  Nelson during his course of treatment. Please describe which steps you feel could or
  should have been taken to prevent the outcome.

        8.      Taking into consideration everything you know regarding Mr. Nelson and the
  condition for which you rendered treatment, state whether or not in your opinion any
  adverse outcome alleged by my client could have been avoided had he not done
  something that he, in fact, did. Please describe what you feel my client did that contributed
  to his injuries.

         9.     Please list the name and last known address for each and every employee of
  yours during the time care and treatment was rendered to Mr. Nelson. Please include the
  job title of each employee named, and whether he or she is still employed by you.

        10.      Please state the name and address of your medical malpractice insurance
  carrier, as well as the type and amount of coverage available to you as protection against
  this claim. Please state the name and address of your medical group’s medical malpractice
  insurance carrier as well as the type and amount of coverage available to your group as
  protection against this claim. Is the coverage provided to your medical group separate
  from the coverage provided to you? Please provide a copy of your group’s policy or
  policies. If insurance coverage is not available, please explain the
  method of compliance with Florida Financial Responsibility Statute Section § 458.320 that
  will protect you against loss of your Florida medical license. Additionally, please provide a

                                           Page 4 of 6


                                                                                          034
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page36
                                                             36of
                                                                of61
                                                                   61PageID
                                                                     PageID1727
                                                                            809



  copy of your policy or policies.

      11. If you believe this claim is not meritorious or, if you feel the case may have merit
  against others but you should not be a defendant, or if you know facts that exculpate you,
  please explain. We expect you to fully explain the basis of any defense you intend to raise
  should this claim result in litigation. Please give facts, not conclusions that your care was
  acceptable.

        12. Please state the name and address of any entities, or persons with whom you
  had a legal relationship regarding your practice of medicine during the period of time you
  treated Mr. Nelson. Please provide copies of any contracts or agreements between you
  and these entities or persons.

       13. Please produce copies of any and all documents regarding all prior Notices of
  Intent to Initiate Litigation served on you.

       14. Please provide me with a typed verbatim transcription of any handwritten
  records prepared by you or your office regarding any treatment provided to Mr. Nelson.

       15.     Please advise when you will be available for an unsworn statement.

       16. Pursuant to All Children’s Hospital v. Davis, 590 So.2d 546, please advise
  whether or not you reported any incident involving the care of Mr. Nelson pursuant to the
  requirements of Section 395.0197(b), Florida Statutes.

        17. Please indicate whether any person or entity is, or may be vicariously liable for
  your negligence as alleged.

         18.    With respect to your fees for services rendered to Mr. Nelson, please:

                1. State the total amount of your charges;
                2. State the total amount you were paid;
                3. Provide an itemized statement of your charges;
                4. Identify if there any amounts of charges under dispute or under appeal;
                5. Identify the person or entity that paid the bill for your
                   your services.

          19.    Do you contend that this Notice of Intent is insufficient to place you upon
  notice of Plaintiff’s claim? If so, please respond to this question immediately, otherwise we
  will assume the answer is that you have been noticed properly.

         20.    Do you contend that this claim is untimely filed, pursuant to Florida
  Statute 95.11(4)(b) and/or Tanner v. Hartog, 618 So.2d 177 (Fla 1993)? If so, please state
  the factual and legal basis for such a claim.


                                          Page 5 of 6


                                                                                         035
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page37
                                                             37of
                                                                of61
                                                                   61PageID
                                                                     PageID1728
                                                                            810



         21. If you believe this claim is not meritorious, or, if you feel the case may have
  Merit, but that you should not be a defendant; or if you know a fact that exculpates you,
  please explain.

        22. Do you contend this Notice of Intent or Affidavit is defective in any way? If so,
  please describe in detail the alleged defect so that I may cure it if necessary.

          23. Please state the complete legal name and address of your employer in 2015.

          24. Please provide any and all contracts between you and your employer in effect in
  2015.


          The purpose of the 90 day investigatory period is to allow all parties concerned an
  opportunity to determine the validity of a claim, fairly assess the extent of damages and,
  hopefully, resolve the matter without the necessity of a lawsuit. It is my intent to fully
  cooperate with you and your agents; therefore, I expect reciprocity. In the event you or
  your representatives fail to comply with the requirements contained within this statute, then
  I will move to strike any and all defenses raised in response to a lawsuit, if one is ultimately
  filed.

          Thank you for your time and attention to this matter. Please call with any questions.


                                             Very truly yours,

                                           /s/


                                             Linda Bellomio Commons, Esquire


  I HEREBY CERTIFY that on April 5, 2017, the original of the foregoing Notice of Intent to
  Initiate Litigation for Medical Negligence, along with the affidavit, HIPPA authorization and
  medical records has been furnished with this Notice by Certified Mail, Return Receipt
  Requested to: Corizon, LLC Registered Agent, CT Corporation, 1200 Pine Island Rd,
  Plantation, FL 33324.

                                            /s/
                                            ______________________________
                                            Linda Bellomio Commons, Esq.
                                            FL Bar No: 0778346




                                            Page 6 of 6


                                                                                            036
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page38
                                                             38of
                                                                of61
                                                                   61PageID
                                                                     PageID1729
                                                                            811



                           AFFIDAVIT OF DANIEL HUSTED, M.D.

     STATE OF FLORIDA

     COUNTY OF MARTIN

             COMES NOW, Daniel Husted, M.D., being first duly sworn, who deposes and

     says as follows:

        1. My name is Daniel Husted, M.D. I am an active doctor duly licensed to practice

     medicine in the State of Florida. My qualifications are set out fully in my curriculum

     vitae, a copy of which is attached hereto and incorporated by reference herein.

     2.     I have reviewed the following medical records and materials concerning Waheed
     Nelson:

                    Pinellas County Jail and RMC

        3. During the past three (3) · years, my medical and surgical practice has included

     the evaluation, diagnosis and treatment of medical conditions that are the subject

     matter of claims brought on behalf of Waheed Nelson and I have had prior experience

     treating patients presenting with similar conditions.

        4. I am familiar with the acceptable standards of care of the healthcare providers

     who are listed hereinafter and who are the subject of my opinions, and furthermore, I

     am familiar with the acceptable standards of care for the management of patients

     presenting with symptoms similar to those of Waheed Nelson.

        5. It is my professional opinion that there exists reasonable grounds to believe that

     there was medical negligence on the part of Mathew Swick, M.D. , nurse practitioners,

     Pinellas Surgical Associates, Pinellas County Jail (nurses) and RMC in their care and

     treatment of Waheed Nelson and that such medical negligence resulted in the loss of the

     limb.




                                                                                                037
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page39
                                                             39of
                                                                of61
                                                                   61PageID
                                                                     PageID1730
                                                                            812




                                                                          038
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page40
                                                             40of
                                                                of61
                                                                   61PageID
                                                                     PageID1731
                                                                            813




                                                                          039
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page41
                                                             41of
                                                                of61
                                                                   61PageID
                                                                     PageID1732
                                                                            814




                                                                          040
Filing #Case
         67317040
        Case        E-Filed 01/31/2018Document
             8:19-cv-00449-CEH-JSS
              8:19-cv-00449-CEH-JSS    02:03:1973-2
                                      Document  PM Filed
                                                23-1 Filed06/21/19
                                                           04/02/19 Page
                                                                    Page42
                                                                         42of
                                                                            of61
                                                                               61PageID
                                                                                 PageID1733
                                                                                        815




                                                                                      041
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page43
                                                             43of
                                                                of61
                                                                   61PageID
                                                                     PageID1734
                                                                            816




                                                                          042
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page44
                                                             44of
                                                                of61
                                                                   61PageID
                                                                     PageID1735
                                                                            817




                                                                          043
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page45
                                                             45of
                                                                of61
                                                                   61PageID
                                                                     PageID1736
                                                                            818




                                                                          044
9-cv-00449-CEH-JSS
 9-cv-00449-CEH-JSS      Document
                          Document73-2
  SENDER: COMPLETE THIS SECTION    23-1COMPLETE
                                        Filed
                                         Filed06/21/19
                                               04/02/19
                                                THIS SECTION Page
                                                              Page
                                                             ON     46
                                                                     46of
                                                                DELIVERY of61
                                                                            61Pag
                                                                              Pa
     Complete items 1, 2, and 3. Also complete               A. Signature
     Item 4 if Restricted Delivery is desired.                                                               □ Agent
     Print your name and address on the reverse              X                                               □ Addressee
     so that we can return the card to you.    __            .B,                        I Name)         0. Date of Delivery
     Attach this card to the back of the mailpiej^ A
     or on the front if space permits.      ' -'
                                               Receive ' I           delivery dtfdreSs different from item 1 ? □ Yes
  1. Article Addressed to:
                                            DEPTO              k; If Y^, ehter delivery address below:       □ No
                                                               SEE
    Florida Dept. of Financial SefWiciefe.H
    Risk Management, State Liability C!aitr|s
   200 East Gaines Street
   Tallahassee, PL 32399-0338                                3. Service Type
                                                                   □ Certified Mall    □ Express Mail
                                                                   □ Registered        □ Return Receipt for Merchandise
                                                                   □ Insured Mall      □ C.O.D.
                                                             4. Restricted Delivery? (Extra Fee)             □ Yes

  2. Article Number                                                                               045
     (Transfer from service label)       70m     DISO        DD05          038^       Eflbb
  PS Form 3811, February 2004              Domestic Return Receipt                                         102595-02-M-1540
9-cv-00449-CEH-JSS
 9-cv-00449-CEH-JSS        Document
                           Document73-2
     United States Postal Service   23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page    47
                                                                 47of of61
                                                         First-Class Mall
                                                                          61Pag
                                                                            Pag
                                                               Postage & Fees Paid
                                                               USPS
                                                               Permit No. G-10



         •Sender: Please print your name, address, and ZIP+4 In this box•


                          James V. Cook, Esq.
                          Law Office of James Cook
                          Post Office Box 10021
                          Tallahassee, FL 32302



                                                                046
9-cv-00449-CEH-JSS
 9-cv-00449-CEH-JSS      Document
                          Document73-2
  SENDER: COMPLETE THIS SECTION    23-1COMPLETE
                                        Filed
                                         Filed06/21/19
                                               04/02/19
                                                THIS SECTION Page
                                                              Page
                                                             ON     48
                                                                     48of
                                                                DELIVERY of61
                                                                            61Pag
                                                                              Pa
     Complete items 1,2, and 3. Also complete               A Signature
     Item 4 If Restricted Delivery Is desired.                                                                □ Agent
     Print your name and address on the reverse             X                                                  □ Addressee
     so that we can return the card to you.                 B.                                           C. Date of Delivery
     Attach this card to the back of the mailpiece,
                                                                                          CO
     or on the front if space permits.
                                                            D.                                          |m1? □ Yes
  1. Article Addressed to:
                                                                 If YES, enter delivery          ;s ti^Qw:     □ No
                                                                                          cr:?
    Florida Dept of Corrections                                                            I
    Att: Secretary Julie Jones                                                            CO

    501 ,S. Calhoun Street
    Tallahassee, PL 32399;|i                  :       : L
                                                            3. Service Type               vo      -< ■ ^
                                                                 □ Certified Mall     QCxpressMail
                                                                 □ Registered         □Return Receipt for Mer^aii
                                                                 □ Insured Mall       □ 0.0,p.
                                                            4. Restricted Delivery? (Extra FeeJ                □ Yes

  2. Article Number                                                                               047
     (Transfer from service label)    7Dm         D15D      DDDB         035=1        S6ST
  PS Form 3811, February 2004               Domestic Return Receipt                                          102595-02-IVI-154Q
9-cv-00449-CEH-JSS
 9-cv-00449-CEH-JSS        Document
                           Document73-2
     United States Postal Service   23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page    49
                                                                 49of of61
                                                         First-Class Mail
                                                                          61Pag
                                                                            Pag
                                                                   Postage & Fees Paid
                                                                   USPS
                                                                   Permit No. G-10



         •Sender: Please print your name,address, and ZIP+4 In this box•




                          James V. Cook, Esq.
                          Law Office of James Cook
                          Post Office Box 10021
                          Tallahassee, FL 32302

                                                                      048
                                                          5 *. i t; 11 s::
                                                          'urri
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page50
                                                             50of
                                                                of61
                                                                   61PageID
                                                                     PageID1741
                                                                            823



                                          Law Offices of

                 Linda Bellomio Commons, P.A.
  Tampa Office:                   Mailing Address:                      Spring Hill Office:
  Telephone: (813) 679-3181         P.O. Box 340261
  Facsimile: (813) 265-3010       Tampa, Florida 33694                    (352) 610-4416


                                      July 11, 2017

  CERTIFIED MAIL RETURN RECEIPT
  7011 0470 0001 2323 1503

  Witchner Belizaire, M.D.
  Reception & Medical Center
  7765 S. CR 231
  Lake Butler, FL 32054



         Re: Waheed Nelson

                     NOTICE OF INTENT TO INITIATE LITIGATION FOR
                                MEDICAL MALPRACTICE

  Dear Sir or Madam:

          You hereby notified that Waheed Nelson intends to initiate litigation for medical
  malpractice against you and any other persons or entities with whom you had a legal
  relationship during the time you provided medical care and treatment to Waheed Nelson.


         This claim arises out of negligent care, treatment, assessment provided to Waheed
  Nelson rendered by you to Mr. Nelson was at the Reception and Medical Center which
  caused serious and permanent injury to Mr. Nelson. The acts and omissions of each of
  the above listed healthcare providers occurred within the course and scope of their
  employment, actual or apparent agency with Reception and Medical Center. The specific
  instances of negligence are set out in greater detail in the affidavit of Paul Genecin, M.D.,
  which is enclosed herein and incorporated by reference. The records reviewed by Dr.
  Genecin are also enclosed.

         It is our contention that your care and treatment of Waheed Nelson represented a

                                           Page 1 of 6



                                                                                              049
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page51
                                                             51of
                                                                of61
                                                                   61PageID
                                                                     PageID1742
                                                                            824



  breach in the prevailing standard of care. You failed to investigate and treat his pain and
  ignored the X-rays and MRIs showing a fracture of his right ankle. He lost a limb because
  of your neglect.


         To the best of Mr. Nelson’s recollection and knowledge, he was treated by the
  following health care providers:

  1. Pinellas County Jail

  2. Florida Department of Corrections RMC


           It is possible that Mr. Nelson does not recall all of his treating health care providers.
  If you believe Mr. Nelson may have been treated by others, please bring those individuals
  to my attention so that I may place them on Notice. I will be happy to respond to any
  inquiry you make with regard to any additional specific health care provider you believe
  may have treated Mr. Nelson. To assist me in responding to such an inquiry, please
  provide me with the source of your belief that the person identified may have provided care
  to Mr. Nelson.

          As required by Florida Statute §766.1065, enclosed is the mandatory authorization
  for release of protected health information in the form prescribed by the Statute. The
  enclosed authorization is provided to allow you to obtain written medical records as
  described therein. Immediately upon receipt of any records obtained using this
  authorization, you are directed to provide the undersigned with complete copies. Failure to
  timely provide the records may result in sanctions against you as provided in Florida
  Statute §766.106(7). Please do not speak to any providers outside my presence.

        We advise you that we will vigorously take all steps necessary to enforce and protect
  our client's rights if anyone seeks to go beyond what Rule 1.650 permits.
   As set forth in the Authorization, we have made a good faith effort to identify all known
  healthcare providers by category based upon information available to present. We are
  continuing to investigate this matter and if we learn of additional health care providers or
  any information that may change a provider’s category, we will provide you an updated
  authorization. Please inform me immediately if you have any disagreement with the
  providers and the categories to which they have been assigned or if you learn of any
  additional healthcare providers who may have been involved with Mr. Nelson’s medical
  care and treatment. We will examine all information provided by you and respond
  accordingly. If we do not receive a response to the contrary from you, we will assume that
  the information as provided in the Authorization is correct and acceptable to you for the
  purpose intended.

         To the best of Mr. Nelson’s recollection and knowledge, he was treated by the

                                            Page 2 of 6



                                                                                              050
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page52
                                                             52of
                                                                of61
                                                                   61PageID
                                                                     PageID1743
                                                                            825




  following healthcare providers during the two (2) year period prior to your negligence:

         See above LIST

        If you would like to take the unsworn statement of any physician who provided
  treatment to Mr. Nelson that would be relevant to this matter, please advise me. Upon
  request, I will cooperate with you to take an unsworn statement of my client.

         Section 766.106(3)(a), Florida Statutes, provides no suit shall be filed for a period of
  90 days after notice is served upon a prospective defendant. During this 90 day period,
  you or your insurer are to conduct a good faith investigation of this claim employing one of
  the several procedures provided for in the statute. I am sure you are aware that any
  unreasonable failure to comply with this section justifies the dismissal of defenses in the
  event a subsequent lawsuit is filed.

         In addition to the above, Section 766.106(6), Florida Statutes, provides that:

         “Upon receipt of a prospective defendant of a notice of claim, the parties
          shall make discoverable information available without formal discovery.
          Failure to do so is grounds for dismissal of claims or defenses ultimately
          asserted.”

         Accordingly, I ask that within 20 days either you or your representative respond in
  writing to the requests below and furnish the following materials:

   1.           Please state the name, address, occupation and employer of the person or
  persons investigating this claim and the specific investigative procedures used to evaluate
  this claim as specified in Section 766.106(3)(a), Florida Statutes.


         2. Please forward all medical records, written notes, x-rays, bills, photographs and
  any other pertinent document or report concerning your treatment of Mr. Nelson. The
  request asks you to provide copies of every written note or communication you have
  regarding Mr. Nelson, whether it be notes on your file jacket, correspondence, telephone
  note, email, or anything of the like.

       3. If any other written document or report concerning your treatment
  of Mr. Nelsoni is believed to exist but is not in your possession or control, please describe
  the document or report and provide the present location and custodian of same.

       4. Please provide the full names and present addresses of all witnesses to your
  treatment of Mr. Nelson and all persons having knowledge of such treatment. In addition
  to their names and present addresses, please briefly indicate each individual’s interest in
                                           Page 3 of 6



                                                                                            051
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page53
                                                             53of
                                                                of61
                                                                   61PageID
                                                                     PageID1744
                                                                            826




  this matter, i.e., treating nurse, receptionist, eyewitnesses, etc., and the subject matter of
  their knowledge. Please do not respond by stating: “Please refer to medical records” or
  some similar response. The purpose of this request is to determine if there are any
  individuals that may have knowledge of the facts that are material to the issues involved in
  this matter.

       5.   If applicable: Have your privileges at any facility ever been suspended or
   revoked, or have you ever been disciplined by any State Board of Medicine where an
   administrative complaint was filed against you?

  If so, please state the name of the complainant(s), the nature of the
  complaint, place of occurrence and assigned case number.

      6.     If it is your contention that someone other than yourself was responsible in
  whole or in part for the occurrence of any of the negligence alleged above, please state
  each person’s name, address, job title, along with the facts which you base your
  contention that person was responsible.

         In light of the Supreme Court’s decision in Fabre, it would be prejudicial to
  my client for you not to identify any third persons during the pre-suit screening period only
  to attempt to avoid or mitigate your liability during subsequent litigation by alleging or
  arguing that someone other than yourself is responsible for the injuries and damages
  alleged.


        7.     Please list the name and last known address for each and every employee of
  yours during the time care and treatment was rendered to Mr. Nelson. Please include the
  job title of each employee named, and whether he or she is still employed by you.

        8.    Please state the name and address of your medical malpractice insurance
  carrier, as well as the type and amount of coverage available to you as protection against
  this claim. Please state the name and address of your medical malpractice insurance
  carrier as well as the type and amount of coverage available to your group as protection
  against this claim.

    9. Identify who you work for, and whether any outside agency hired you to provide
  medical care to Mr. Waheed Nelson while he was at the Pinellas County Jail.

     10. If you believe this claim is not meritorious or, if you feel the case may have merit
  against others but you should not be a defendant, or if you know facts that exculpate you,
  please explain. We expect you to fully explain the basis of any defense you intend to raise
  should this claim result in litigation. Please give facts, not conclusions that your care was
  acceptable.
                                           Page 4 of 6



                                                                                           052
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page54
                                                             54of
                                                                of61
                                                                   61PageID
                                                                     PageID1745
                                                                            827




     11. Please state the name and address of any entities, or persons with whom you had
  a legal relationship regarding the practice of medicine and nursing services during the
  period of time you treated Mr. Nelson. Please provide copies of any contracts or
  agreements between you and these entities or persons.

       12.    Please advise when you will be available for an unsworn statement.

      13.      Please advise whether or not you reported any incident involving the care of Mr.
  Nelson.

      14. Please indicate whether any person or entity is, or may be vicariously liable for
  your negligence as alleged.

      15. Produce any and all correspondence, including emails, relating to the care and
  treatment of Mr. Nelson while at your facility.

      16.     With respect to your fees for services rendered to Mr. Nelson, please:

         1.      State the total amount of your charges;
         2.      State the total amount you were paid;
         3.      Provide an itemized statement of your charges;
         4.      Identify if there any amounts of charges under dispute or under appeal;
         5.      Identify the person or entity that paid the bill for your
                   your services.

       17.      Do you contend that this Notice of Intent is insufficient to place you upon notice
  of Plaintiff’s claim? If so, please respond to this question immediately, otherwise we will
  assume the answer is that you have been noticed properly.

      18. Provide a copy of your employment contract and any insurance for malpractice.

      19. If you believe this claim is not meritorious, or, if you feel the case may have
  Merit, but that you should not be a defendant; or if you know a fact that exculpates you,
  please explain.

      20. Do you contend this Notice of Intent or Affidavit is defective in any way? If so,
  please describe in detail the alleged defect so that I may cure it if necessary.

      21. Please state the complete legal name and address and any contracts for medical
  care in 2015.

     22. Please provide any and all contracts between you and Pinellas County, your
                                            Page 5 of 6



                                                                                             053
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page55
                                                             55of
                                                                of61
                                                                   61PageID
                                                                     PageID1746
                                                                            828




  employer, in effect at the time of Mr. Nelson’s care in 2015.



          The purpose of the 90 day investigatory period is to allow all parties concerned an
  opportunity to determine the validity of a claim, fairly assess the extent of damages and,
  hopefully, resolve the matter without the necessity of a lawsuit. It is my intent to fully
  cooperate with you and your agents; therefore, I expect reciprocity. In the event you or
  your representatives fail to comply with the requirements contained within this statute, then
  I will move to strike any and all defenses raised in response to a lawsuit, if one is ultimately
  filed.

         Thank you for your time and attention to this matter. Please call with any questions.


                                             Very truly yours,



                                             Linda Bellomio Commons
                                             Linda Bellomio Commons, Esquire


  I HEREBY CERTIFY that on11th day of July 2017, the original of the foregoing Notice of
  Intent to Initiate Litigation for Medical Negligence, along with the affidavit, HIPPA
  authorization and medical records has been furnished with this Notice by Certified Mail,
  Return Receipt Requested to the above addressee.




                                             Linda Bellomio Commons
                                            ______________________________
                                            Linda Bellomio Commons, Esq.
                                            FL Bar No: 0778346




                                            Page 6 of 6



                                                                                            054
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page56
                                                             56of
                                                                of61
                                                                   61PageID
                                                                     PageID1747
                                                                            829




                                                                          055
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page57
                                                             57of
                                                                of61
                                                                   61PageID
                                                                     PageID1748
                                                                            830




                                                                          056
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page58
                                                             58of
                                                                of61
                                                                   61PageID
                                                                     PageID1749
                                                                            831




                                                                          057
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page59
                                                             59of
                                                                of61
                                                                   61PageID
                                                                     PageID1750
                                                                            832




                                                                          058
Case
Case8:19-cv-00449-CEH-JSS
     8:19-cv-00449-CEH-JSS Document
                           Document73-2
                                    23-1 Filed
                                         Filed06/21/19
                                               04/02/19 Page
                                                        Page60
                                                             60of
                                                                of61
                                                                   61PageID
                                                                     PageID1751
                                                                            833




                                                                          059
 Case
 Case8:19-cv-00449-CEH-JSS
      8:19-cv-00449-CEH-JSS Document
                            Document73-2
                                     23-1 Filed
                                          Filed06/21/19
                                                04/02/19 Page
                                                         Page61
                                                              61of
                                                                 of61
                                                                    61PageID
                                                                      PageID1752
                                                                             834

      Department of Health


WITCHNER BELIZAIRE

License Number: ACN254
Data As Of 4/2/2019
                                                                                            Area of Critical Need Medical
Profession
                                                                                            Doctor
License                                                                                     ACN254
License Status                                                                              CLEAR/ACTIVE
License Expiration Date                                                                     1/31/2020
License Original Issue Date                                                                 08/24/2007
Address of Record                                                                           7765 S. CR 231
                                                                                            RECEPTION AND MEDICAL CENTER
                                                                                            LAKE BUTLER, FL 32054
                                                                                            UNITED STATES
Controlled Substance Prescriber (for the Treatment of Chronic Non-malignant
                                                                                            No
Pain)
Discipline on File                                                                          No
Public Complaint                                                                            No
  The information on this page is a secure, primary source for license verification provided by the Florida Department of
  Health, Division of Medical Quality Assurance. This website is maintained by Division staff and is updated immediately
  upon a change to our licensing and enforcement database.




                                                                                                                        060
